Title: From Benjamin Franklin to Joseph Conkling, 21 August 1780
From: Franklin, Benjamin
To: Conkling, Joseph


SirPassy, Augt 21. 1780.
Immediately upon the Receipt of yours acquainting me with your Misfortune, and the Vessel & Cargo was in Possession of the Admiralty, I apply’d to the Minister of the Marine, & laid before him the Papers you enclos’d to me with your Letter requesting that the said Vessel & Cargo might be delivered to the Consignees. Inclos’d I send you the answer. I have just received from him. I hope the Orders will arrive by the same Post with this Letter. I have the Honour to be, Sir,—
Captain Conklin Commr. of the Brigantine Whim of New London now at la flote in the Isle of Rhé. chez M. de Chezaux.
